DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election without traverse of the species defined by inflammatory bowel disease in the reply filed on 02/09/2021 is acknowledged.
Claims 1-6, 8-9 and 24-28 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding calms 1 and claims dependent thereon, applicant claims “assessing combinations of the at least one or a group of isolated detected individual species...administering combinations of the at least one or a group of isolated detected individual bacterial species…assessing the combinations of the at least one or group of isolated detected individual…selecting at least one or a group…”  It is unclear what applicant is claiming as applicant claims “combinations” and yet refers to “at least one”, it is unclear how a single bacteria can be administered or assessed in “combinations” if it is the only bacteria.    If applicant intends for the claims to encompass assaying and assessing a single bacteria, then deleting reference to “combinations” would provide clarity, or alternatively restructuring the limitation in the alternative that doesn’t require combinations would provide clarity, e.g. “assessing the at least one isolated detected individual bacterial species or combinations of isolated detected individual species…”.  If applicant intends to claim assessing combinations of isolated bacteria, then deleting reference to the “at least one” would provide clarity.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9 and 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beasley (WO2011018547) as evidenced by Beasely-2 (“Lactic acid bacteria isolated from canine faeces” Journal of Applied Microbiology, 2006, 101, 131-138).
Regarding claim 1 and the limitation “A method, for the identification of bacterial isolates suitable for use in bacteriotherapy, the method comprising: (i) preparing a culture of material collected from a host harbouring microbiota; (ii) detecting at least one bacterial species or a group of individual bacterial species within the culture of step (i) by genomic DNA sequencing, and isolating the at least one or a group of detected individual bacterial species from the culture;” Beasley teaches a method of administering probiotics for bacteriotherapy of gastrointestinal disorders comprising at least two dog-specific probiotics (Abstract).  Beasley teaches that the bacteria are selected from bacteria isolated from healthy canines citing Beasely-2 (Examples Page 20 Ln 5-25).  As evidenced by Beasley-2, these bacteria were isolated from feces through growth on solid agar under aerobic atmosphere followed by preparation of cultures and identified by isolation of total DNA from pure cultures on solid plates using 16S rRNA genomic sequencing (Page 132, Specimen collection and isolation of bacteria, Isolation of 
Regarding claim 1 and the limitation “(iii) assessing combinations of the at least one or a group of isolated detected individual species from step (ii) to identify combinations of at least one or a group of no more than 9 of the detected individual bacterial species for use in, or suitable for use in, bacteriotherapy by: (a) administering the combinations of the at least one or a group of isolated detected individual bacterial species to a human or non-human animal recipient and measuring a shift in the recipient's microbiota to that of a healthy microbiota, wherein an increase in species diversity indicates a shift to healthy microbiota, and/or (b) assessing the combinations of the at least one or group of isolated detected individual bacterial species in an animal model to identify combinations that are able to alter host biology such as to resolve a pathology in vivo by altering resident intestinal microbiota composition; and (iv) selecting at least one or a group of no more than 9 of the isolated detected individual bacterial species assessed in step (iii) that shifts the recipient's microbiota to that of a healthy microbiota by increasing species diversity, and/or resolves a pathology in vivo, for use in bacteriotherapy.” Beasley teaches preliminary tests in which the probiotics which have been isolated are used on animals (Examples, Page 22 Ln 5-Page 23 Ln 12).  Beasley further teaches that probiotics are useful in enhancing the balance of beneficial bacteria (Page 5 Ln 2-5) and teaches the composition of the invention may be used to treat gastrointestinal disorders such as inflammatory bowel disease (Page 17 Ln 30-Page 18 Ln 5, Page 19 Ln 10-25).  Beasley does not explicitly teach preliminary administration of the composition for treatment of inflammatory bowel disease to assess its effectiveness.  This however would have been obvious to one of 
Beasley further teaches that additional probiotics may be obtained by isolating them from feces using the method of Beasley-2 (Page 9, Ln 10-25).
	Regarding claim 2 and the limitation “further comprising preparing a suspension of material collected from a host harbouring microbiota”,  As evidenced by Beasley-2 suspensions in the form of serial dilutions were made of the material collected from the host (Page 132, Specimen collection and isolation of bacteria).
Further regarding claim 2 and the limitation “further comprising preparing a suspension of material collected from a host harbouring microbiota”, Beasley teaches the bacteria are cultured without agitation or with minimal agitation (Page 14 Ln 7-10). Beasley further teaches that additional probiotics may be obtained by isolating them from feces using the method of Beasley-2 and may be selected for growth in anaerobic and aerobic conditions (Page 9, Ln 10-25).
Regarding claims 3 and 4 and the limitations “comprising the step of culturing the material under aerobic or anaerobic conditions”, “further comprising a step of incubation of the suspension in a standing culture under aerobic or anaerobic conditions.” Beasley teaches the bacteria are cultured without agitation or with minimal agitation and limited oxygen (Page 14 
Regarding claim 5 and the limitation “wherein the material collected from the host is fecal material or material obtained by biopsy or sampling from the gut of the host”, As evidenced by Beasley-2, these bacteria were isolated from feces through growth on solid agar under aerobic atmosphere followed by preparation of cultures and isolation of total DNA from pure cultures on solid plates using 16S rRNA genomic sequencing (Page 132, Specimen collection and isolation of bacteria, Isolation of bacterial DNA), followed by growth of liquid cultures  (Page 132, Characterization of the isolated bacteria).  
Regarding claim 6 and the limitation “wherein the material being cultured in step (i) is a first or a second passage of a fecal sample from the host”, As evidenced by Beasley-2, these bacteria were isolated from feces through growth on solid agar under aerobic atmosphere followed by preparation of cultures and isolation of total DNA from pure cultures on solid plates using 16S rRNA genomic sequencing (Page 132, Specimen collection and isolation of bacteria, Isolation of bacterial DNA), followed by growth of liquid cultures  (Page 132, Characterization of the isolated bacteria).  Beasley-2 suspensions in the form of serial dilutions were made of the material collected from the host (Page 132, Specimen collection and isolation of bacteria).  As serial dilutions are plated and sequencing and culture isolation is done from an additional plate, a first passage and a second passage of the material has been performed. 

Regarding claims 24 and 25 and the limitations “wherein the method includes delivering the combination of no more than 9 of the detected individual bacterial species selected in step (iv) to a human or nonhuman animal to provide bacteriotherapy.  ” and “wherein the bacteriotherapy is for the treatment or prevention of recurrent diarrhea, colitis, pseudomembranous colitis, ulcerative colitis, pouchitis, antibiotic induced diarrhea, viral infection, obesity, inflammatory bowel disease, Crohn's disease, irritable bowel syndrome, or a C. difficile syndrome.  ”  Beasley further teaches that probiotics are useful in enhancing the balance of beneficial bacteria (Page 5 Ln 2-5) and teaches the composition of the invention may be used to treat gastrointestinal disorders such as inflammatory bowel disease (Page 17 Ln 30-Page 18 Ln 5, Page 19 Ln 10-25).
Regarding claims 26 and 27 and the limitations “wherein detecting of at least one bacterial species or a group of individual bacterial species within the culture according to step (ii) is by sequencing specific genes” and “wherein detecting of at least one bacterial species or a group of individual bacterial species within the culture according to step (ii) is by sequencing its 16S rRNA genes”, As evidenced by Beasley-2, these bacteria were identified  using genomic sequencing of specific genes, i.e. 16SrRNA (Page 132, Specimen collection and isolation of bacteria, Isolation of bacterial DNA).

8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beasley as evidenced by Beasely-2 as applied to claims 1-6, 9, and 24-27 above, and further in view of Hong (“The use of bacterial spore formers as probiotics” FEMS Microbiology Reviews 29 (2005), 813-835).
For a discussion of what Beasley teaches, see the above section. 
Beasley further teaches that additional probiotics may be obtained by isolating them from feces using the method of Beasley-2 (Page 9, Ln 10-25). 
Regarding claim 8 and the limitation “wherein the bacterial  species suitable for use in bacteriotherapy comprise a spore forming bacteria”, Beasley does not teach that a spore forming bacteria may be used or obtained; however, one of ordinary skill in the art would find it obvious that such a probiotic could be isolated from feces and used. 
In the same field of endeavor as probiotics, Hong teaches that spore forming bacteria such as Bacillus may be used as probiotics (Abstract).  Hong teaches these bacteria are commonly found in the gut and found in the feces (Page 818-819, 4, The gut as a habitat for Bacillus species).  Hong further teaches the Bacillus are found in all animals, including mammals (Page 818-819, 4, The gut as a habitat for Bacillus species).  Hong further teaches the probiotics increase diversity and can be used to treat or prevent gastrointestinal disorders (Abstract).
One of ordinary skill in the art would thus find it obvious that probiotic Bacillus could be isolated from canine feces, identified and assessed for use as a probiotic, as Hong teaches these spore forming bacteria can be used as probiotics and have a similar effect of increasing diversity or balance when administered (Abstract).  One of ordinary skill in the art would be motivated to do so to use a probiotic which can be stored as stable spores with increased stability compared . 

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beasley as evidenced by Beasely-2 as applied to claims 1-6, 9, and 24-27 above, and further in view of Klaenhammer (“Functional Genomics of Probiotic Lactobacilli” Journal of Clinical Gastroenterology, 2008, Vol 42, Supplemental 3 Part 2, S160-S162).
For a discussion of what Beasley teaches, see the above sections.
Regarding claim 28 and the limitation “wherein detecting of at least one bacterial species or a group of individual bacterial species within the culture according to step (ii) is by whole genome sequencing.”, Beasley does not teach identifying the bacterial species via whole genome sequencing, this difference however would have been obvious to one of ordinary skill in the art as Klaenhammer teaches the use of Whole Genome sequencing for identifying and characterizing probiotics.   
In the same field of endeavor as probiotics, Klaenhammer teaches that isolated probiotics may be identified and characterized through whole genome sequencing (Abstract, Introduction), Klaenhammer teaches multiple lactic acid bacteria have been so sequenced (Introduction).  Klaenhammer teaches that such sequencing can be used to predict capabilities of the probiotics (Conclusions).  
One of ordinary skill in the art would find it obvious that whole genome sequencing could be used to identify and characterize isolated probiotics as Klaenhammer teaches such . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-9 and 24-28  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10130665. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘665, claim a method of identification that falls within the scope of the instantly claimed method steps, and thus render obvious the instant claims. 

Claims 1-6, 8-9 and 24-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 18, 24-37, 38-41 of copending Application No. 16167009 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘009, claims 18 and 38-41, claim a method of treatment using bacteria identified by a method which falls within the scope .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657